Citation Nr: 0917853	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death based on aggravation of pre-existing 
rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from June 1941 until July 
1961.  He was a prisoner of war (POW) from July 1950 until 
August 1953.  He died in February 1974 and the Appellant was 
married to the Veteran at the time of his death.  She 
remarried in June of 1975.  Her second spouse died in March 
2008.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  

In a decision of January 2009, the Board denied service 
connection for the cause of the Veteran's death based on a 
contention that it should be presumed to have been due to his 
status as a former prisoner of war.  The Board remanded for 
further development the issue of entitlement to service 
connection for the cause of the Veteran's death based on a 
contention that there was aggravation of pre-existing 
rheumatic heart disease. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had service from June 1941 until July 1961, 
and was a prisoner of war from 1950 to 1953. 

2.  The Veteran died in February 1974 as result of aortic 
stenosis due to rheumatic heart disease.  

3.  There is no evidence of aortic stenosis or rheumatic 
heart disease in the Veteran's service medical records, or 
until many years after service.

4.  The preponderance of the competent medical evidence 
reflects that aortic stenosis and rheumatic heart disease did 
not begin during, and were not manifested during service.   

5.  There is no competent evidence that aortic stenosis and 
rheumatic heart disease, if pre-existing service, increased 
in severity during service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause 
of the Veteran's death based on aggravation of pre-existing 
rheumatic heart disease have not been met. 38 U.S.C.A. § 
1310, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.306, 
3.307, 3.309, 3.310, 3.159, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the Appellant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the Appellant is expected to 
provide. 38 U.S.C.A. § 5103(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice must be provided to an Appellant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the Appellant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Appellant with notice in a letter dated 
June 2008 and in an October 2008 statement of the case.  Some 
elements of the required notice were issued subsequent to the 
initial adjudication in July 2008.  Nonetheless, the 
Appellant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The Appellant submitted several 
statements in support of her claim which included duplicative 
medical evidence, an internet article on types of heart 
disease, and a copy of her second husband's death 
certificate.  Thereafter, her claim was readjudicated in an 
October 2008 statement of the case and again in a 
supplemental statement of the case issued in March 2009, thus 
curing any timing defects.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the Appellant to obtain 
evidence; and of Pelegrini, requesting the Appellant to 
provide evidence in his or her possession that pertains to 
the claims.  

The notice also sufficiently informed the Appellant of the 
evidence necessary to substantiate a claim for a condition 
for which the Veteran was not yet service-connected but where 
service connection was warranted.  Hupp, 21 Vet. App. at 342. 
She was told that disability and indemnity compensation (DIC) 
benefits could be awarded based on a demonstration that the 
Veteran died from a service-related injury or disease and she 
was asked to submit evidence of treatment of the Veteran, or 
sufficient information for VA to obtain treatment records.  A 
'service-related' injury or disease places in common language 
those conditions which service connection had not yet been 
granted but warrant service connection.

The notification did not advise the Appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  No disability rating or 
effective date for award of benefits will be assigned, 
however, as the Board denies herein the request for service 
connection.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.

VA has afforded the Appellant the opportunity to submit 
evidence and to give testimony before the Board.  VA has 
obtained a medical opinion with respect to the Appellant's 
claim.  VA has substantially complied with the notice and 
assistance requirements, and the Appellant is not prejudiced 
by a decision on the claims at this time.

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
Veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the Veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  See also 
Beverly v. Brown, 9 Vet. App. 402 (1996) (which held that a 
Veteran is not entitled to service connection for aggravation 
of a pre-service knee disorder where the Veteran experienced 
some pain and stiffness in the knee during service, but there 
was no evidence to show that the Veteran experienced 
persistent worsening of his knee condition in service, and in 
fact, the record showed that the Veteran's knee condition 
actually improved while he was in service).

In the present case, the Veteran's service treatment records 
show treatment for exhaustion due to overexertion during 
prolonged combat action in 1945, before he was a prisoner of 
war.  No cardiac symptomatology was noted at that time.  
After release from enemy forces in August 1953, he was 
treated for vitamin deficiency (i.e., avitaminosis) and the 
common cold.  A physical examination in September 1953 showed 
abnormal lungs and chest (chronic bronchitis was noted), but 
indicated a normal heart and normal chest x-ray.  

As a whole, service treatment records are entirely silent as 
to complaints, finding, or diagnoses indicative of a 
cardiovascular disorder, including valvular heart disease.  
Subsequent in-service examinations in May 1959 and May 1961 
showed normal findings, and the Veteran denied heart-related 
problems in reports of medical history completed on those 
occasions.  The May 1961 examination conducted in connection 
with retirement from service specifically indicated that 
clinical evaluation of the heart was normal.  A chest X-ray 
taken at that time was considered to be essentially negative.  
The Veteran was found to be qualified for retirement.  An EKG 
was also noted as normal.  The report of medical history 
dated in May 1961 specifically notes that he denied a history 
of rheumatic fever, scarlet fever, and a palpating or 
pounding heart.  

There is no evidence of any heart disease within a year of 
service.  On the contrary, the earliest post service medical 
evidence is from many years after service.  A VA clinical 
summary dated in 1974 reflects that the veteran thought 
himself to be in good health up until 8 months earlier, when 
he noted dyspnea on exertion.  His history of having been 
prisoner of war with symptoms of jaundice and swelling, 
pitting edema, and being told that he had Beri-Beri, as well 
as a history of hepatitis in 1945 while in the Philippines.  
It was further noted that his history included have smoking 
habits.  An EKG on admission showed ventricular premature 
contractions with coupling, left ventricular hypertrophy, and 
possible left atrial hypertrophy.  A chest X-ray showed 
cardiomegaly.  

Again, the Veteran died in February 1974.  The certificate of 
death listed the immediate cause of death as aortic stenosis 
due to rheumatic heart disease.  Cardiac cirrhosis and mitral 
insufficiency were noted as other significant conditions 
contributing to death.

An autopsy examination was conducted.  That examination 
resulted in findings of rheumatic heart disease with severe 
aortic stenosis, pulmonary edema, cardiac cirrhosis, an old 
intra-abdominal inflammatory process, and hemorrhagic 
appearing nodule in the left adrenal of undetermined nature.  
The examiner specifically stated that "no definite 
arteriosclerosis" was found upon examination of the heart.  

As indicated in a letter written by Dr. J. W. Worthington., 
M.D., to the Appellant in March 1974, the major finding on 
the post-mortem examination was aortic stenosis, which was 
described as a narrowing of the major valve of the heart.  
The physician stated that such aortic stenosis "undoubtedly 
accounted for all of (the Veteran's) symptoms and accounted 
for his death."  It was further stated that the aortic 
stenosis was probably secondary to a bout of rheumatic fever 
in the remote past, which the Veteran had no knowledge of.  

Despite the sincerity of the Appellant's contentions, the 
Board finds no support for an award of service connection for 
the cause of the Veteran's death.  The Board has considered 
Dr. Worthington's opinion that aortic stenosis (secondary to 
rheumatic heart disease) "undoubtedly" accounted for all of 
the Veteran's symptoms and death, and that it is evident that 
the Veteran's death was due to rheumatic heart disease.  
However, that physician did not relate the rheumatic heart 
disease to service.

A letter dated in January 1974 from William Fuqua, M.D., 
reflects that he stated that the Veteran's problem "was not 
crystal clear."  He noted that the etiology of his heart 
problem is "not real clear."  The Veteran reportedly had 
fairly marked mitral insufficiency with a mitral murmur.  Dr. 
Fuqua further stated that it  "is conceivable that [the 
Veteran] has some element of Beri-Beri heart disease as he 
was a prisoner of war for over thirty months in Korea and as 
he had swelling of his ankles."  To the extent that this may 
be interpreted as a medical opinion linking the Veteran's 
valvular heart disease to service, the Board finds that it is 
insufficient to support the claim.  The doctor's statement 
that "it was conceivable" that the disorder is related to 
service is speculative and not adequate to support the claim.  
See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The Board previously remanded the case in order to obtain a 
medical opinion regarding the likelihood that the Veteran's 
death from aortic stenosis and rheumatic heart disease was 
related to his period of service.  The written VA medical 
opinion dated in February 2009 reflects that the examiner 
reviewed the Veteran's claims file, including the service 
medical records.  The VA physician noted that the Veteran had 
been treated in service for malaria, bronchitis, common colds 
and a variety of other disorders.  The VA physician further 
noted that in May 1959, the Veteran completed a medical 
history form by checking a box to indicate that he had no 
history of rheumatic fever.  The physician further noted that 
the Veteran had a normal heart on examination in May 1961, 
including a normal electrocardiogram.  The Veteran also again 
reported having no history of rheumatic fever at that time.  
The VA physician stated that he had reviewed the entire 
claims file and found no evidence that rheumatic heart 
disease pre-existed service.  The VA physician further 
concluded that it was less likely than not incurred in 
service.  In support of that opinion, the VA physician 
offered the following analysis:

Patient had absolutely no cardiac symptoms, no 
treatment for acute strep pharyngitis, nor any 
objective record of any abnormality pertaining to 
rheumatic heart disease or rheumatic fever 
throughout his 20 year service career.  A single 
letter stating it is in the "realm of 
possibility" that it is related to a distant event 
is the only possible connection.  It is equally as 
likely that he had it prior to service as a young 
child as it would be for him to have had it while 
in service yet not have it documented.  Rheumatic 
fever primarily affects children between ages 5 and 
15 years and occurs approximately 20 days after 
strep throughout or scarlet fever.  In up to a 
third of the cases, the underlying strep infection 
may not have caused any symptoms.  This makes 
assigning the direct cause without documented 
illness mere speculation.  [emphasis added]

The Board finds that this opinion by a VA physician is the 
only fully informed medical opinion which is of record.  The 
opinion weighs against the claim as the VA physician 
concluded that it would be speculative to relate the valvular 
heart disease to service in light of the normal heart 
findings throughout service.  The opinion is consistent with 
the contemporaneous medical evidence.  The preponderance of 
the competent medical evidence reflects that aortic stenosis 
and rheumatic heart disease did not begin during, and were 
not manifested during service.  As noted, the service medical 
records are entirely negative for evidence of rheumatic heart 
disease.  Moreover, the post service medical evidence from 
shortly before the Veteran's death indicates that the onset 
of symptoms occurred many years after service.  Indeed, there 
is no indication that this disability was diagnosed or 
treated for more than 10 years following his separation from 
service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
deciding a service connection claim).  With respect to the 
Appellant's contention that rheumatic heart disease existed 
prior to service and was aggravated by service, the Board 
notes that there is no competent evidence that aortic 
stenosis and rheumatic heart disease, if pre-existing 
service, increased in severity during service.  The 
Appellant's own opinion is not sufficient to support the 
claim.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that the criteria for a grant of service connection for the 
cause of the Veteran's death based on aggravation of pre-
existing rheumatic heart disease have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death based on aggravation of pre-existing 
rheumatic heart disease is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


